DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/3/2020 and 12/30/2020 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Status of Application/Amendments/Claims
Applicant’s response filed on November 24, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed August 14, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 15, 17-19, 21-23 and 25-29 are pending. Claims 16, 20 and 24 have been canceled. Claims 28-29 are withdrawn from consideration. Claim 15 has been amended by the applicant. Claims 15, 17-19, 21-23 and 25-27 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18, 21-22 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 17-18, 21-22 and 25-26 describe a treatment method according to claim 15 wherein the diseases is one in which IL-1 is involved. Claims 17-18, 21-22 and 25-26 are nominally limited to a method for treating only fibrosis and not any disease in which IL-1 is involved. Thus, dependent claim 17 improperly references “the disease” since independent claim 15 does not contain this terms, leading to a lack of antecedent basis, see MPEP 2173.05(e). Appropriate correction is required. 

Claim Rejections - 35 USC § 112d

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18, 21-22 and 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
Claims 17-18, 21-22 and 25-26 describe a treatment method according to claim 15 wherein the diseases is one in which IL-1 is involved. Claims 17-18, 21-22 and 25-26 are nominally limited to a method for treating only fibrosis and not any disease in which IL-1 is involved. Thus, claim 17 incorrectly expands the limitations set forth in claim 15. Claims must further limit the subject matter of a previous claim, see MPEP 608.01. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-19, 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al. US 2012/0269774, published 10/25/2012 (hereinafter Ichim, cited in applicants IDS) in view of Zhang et al. "Ovarian cancer stem cells express ROR1, which can be targeted for anti–cancer-stem-cell therapy." Proceedings of the National Academy of Sciences 111.48 (2014): 17266-17271 (hereinafter  This rejection is newly applied to address applicants claim amendments on filed November 24, 2020.
Claim 15 describes a method for treating fibrosis, comprising administering ROR1-positive mesenchymal stem cells and/or a supernatant thereof. Claim 17 describes the method according to claim 15, wherein the disease is caused by a decrease in a barrier function of an epithelium or endothelium, or a disease in which IL-1 is involved. Claim 18 describes the method according to claim 17, wherein the decrease in the barrier function is caused by a decrease in a function of tight junctions in an epithelial or endothelial cell layer. Claim 19 describes the method according to claim 15, wherein the ROR1-positive mesenchymal stem cells are positive for CD29, CD73, CD90, CD 105 and CD166. Claim 21 describes the method according to claim 17, wherein the ROR1-positive mesenchymal stem cells are positive for CD29, CD73, CD90, CD105 and CD166. Claim 22 describes the method according to claim 18, wherein the ROR1-positive mesenchymal stem cells are positive for CD29, CD73, CD90, CD 105 and CD 166. Claim 23 describes the method according to claim 15, wherein the ROR1-positive mesenchymal stem cells are derived from an umbilical cord or adipose tissue. Claim 25 describes the method according to claim 17, wherein the ROR I -positive mesenchymal stem cells are derived from an umbilical cord or adipose tissue. Claim 26 describes the method according to claim 18, wherein the RORI -positive mesenchymal stem cells are derived from an umbilical cord or adipose tissue. Claim 27 describes the method according to claim 19, wherein the ROR1-positive mesenchymal stem cells are derived from an umbilical cord or adipose tissue.
	Ichim describes a stem cell transplantation method for treating a number of fibrosis related diseases including cystic fibrosis, pulmonary fibrosis and renal fibrosis among others (Ichim, para 2, 33 and claim 7). Ichim investigates how the transplanted stem cells act to decrease inflammation associated with fibrosis related diseases, which would consequently counteract the decreased function of tight junctions in epithelial or endothelial cell layers (Ichim, para 33 and claim 7). Ichim describes 
	Zhang describes the role of ROR1 in maintaining stem cell-like gene expression signatures in ovarian cancers (Zhang, abstract). Zhang identified ROR1 as a potential marker for cancer stem cells given its role in maintaining the epithelial-mesenchymal transition as well as enhancing tumor-cell proliferation, migration/invasion and tumorigenicity among other stem cell-like features (Zhang, discussion para 1-3).  
It would have been obvious to one of ordinary skill in the art to identify ROR1 as a marker of stem cell viability as described by Zhang and used it in the stem cell treatment methods described by Ichim. Zhang identified ROR1 as a marker of cancer stem cell proliferation and identified its essential role in maintaining the epithelial-mesenchymal transition. Therefore, it would have been a matter of combining known prior art elements for one of ordinary skill in the art to identify ROR1 as a marker of stem cell viability and use it to identify viable stem cells in the treatment methods described by Ichim. Furthermore, according to the applicant’s specification, ROR1-possitive mesenchymal cells express cell surface markers CD29, CD73, CD90, CD105 and CD166 which are all taught by Ichim as described prima facie obvious to at the time the invention was made. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 15, 17-19, 21-23 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-20 of copending Application No.: 16.491,974 (US Patent Application Publication Number 2020/0069740 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is repeated for the same reasons as set forth in the Official action mailed on August 14, 2020. Applicant respectfully took no action regarding the present nonstatutory double patenting rejection, rather noting that the presently filed application was filed earlier than the copending application.  Applicant has requested holding the instant provisional rejection in abeyance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to a method for preventing or treating a disease associated with fibrosis, comprising administering ROR1- positive mesenchymal stem cells and/or culture supernatant thereof to a subject as recited in claim 9. The competing claims also describe ROR1- positive mesenchymal stem cells as being positive for CD29, CD73, CD90, CD 105 and CD166 and being derived from umbilical cord or adipose tissue. The competing claims would fully 

Response to Traversal
Applicant has requested holding the instant provisional rejection in abeyance. Absent applicant’s arguments, the provisional nonstatutory double patenting rejection over claims 15, 17-19, 21-23 and 25-27 is maintained accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633